            Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

CAITLIN HALE,                                §
     Plaintiff,                              §
                                             §
v.                                           §    CIVIL ACTION NO. 6:20-cv-995
                                             §
JASON COLLINS, individually,                 §
    Defendant.                               §

                       PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, CAITLIN HALE, Plaintiff, complaining of JASON COLLINS, and

for cause of action will respectfully show unto the Court as follows:

                                           I.
                                        PARTIES

       1.     Plaintiff Caitlin Hale is an inmate in the Texas Department of Criminal

Justice Dr. Lane Murray Unit located in Coryell County, Texas.

       2.     At all times relevant to this lawsuit, Defendant Jason Collins was an

individual employed as a Correctional Officer with the Texas Department of Criminal

Justice at the Dr. Lane Murray Unit in Coryell County, Texas, and may be served at his

residence in Gatesville, Texas, or wherever he may be found. Defendant Collins is being

sued in his individual capacity.

                                      II.
                            JURISDICTION AND VENUE

       3.     The Court has original jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and § 1343 since Plaintiff is suing for relief under 42 U.S.C. § 1983.

       4.     Venue is proper in the Western District of Texas pursuant to

28 U.S.C. § 1391 because the Defendant is domiciled and/or resides in the Western

                                              1
              Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 2 of 13




District of Texas, and all or a substantial part of the cause of action accrued in the Western

District of Texas.

                                        III.
                              FACTS AND ALLEGATIONS

        5.      At all times relevant to this lawsuit, Plaintiff Caitlin Hale was a convicted

inmate in the Dr. Lane Murray Unit located in Gatesville, Coryell County, Texas.

        6.      At all times relevant to this lawsuit, Defendant Jason Collins was a

correctional officer for the Texas Department of Criminal Justice in the Dr. Lane Murray

Unit.

        7.      At all times relevant to this lawsuit, Defendant Collins was acting under

color of law.

        8.      On October 24, 2018, Ms. Hale was at a hearing inside of the Lane Murray

unit for an accusation that her bunk was out of compliance.

        9.      Ms. Hale asked Lieutenant Benson for her punishment not to include a loss

of phone privileges so that she could maintain contact with her terminally ill mother.

        10.     Lieutenant Benson denied her request.

        11.     Ms. Hale, who was now free to go back to her cell walked out of the hearing

back toward housing.

        12.     Lieutenant Benson called Ms. Hale back to the room she had just left.

        13.     Ms. Hale, believing Lieutenant Benson had a change of heart on the phone

issue, complied with the order to return.

        14.     Lieutenant Benson ordered Ms. Hale into the line control holdover to wait

for all of the other cases to be completed.




                                              2
              Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 3 of 13




        15.     Defendant Jason Collins and Officer Mcintyre entered the line control

holdover where Ms. Hale was waiting.

        16.     Defendant Collins told Ms. Hale to put her hands behind her back.

        17.     Ms. Hale thought that because she had become emotional during her

hearing with Lieutenant Benson that they were going to escort her to the mental health

unit.

        18.     Ms. Hale requested a second female officer in place of Defendant Collins.

        19.     Ms. Hale explained that she is Muslim and as a result is not permitted to

have contact with men.

        20.     Defendant Collins told Ms. Hale that he “didn’t care about her fucking

religion.”

        21.     Defendant Collins handcuffed Ms. Hale with her hands behind her back.

        22.     Defendant Collins and Officer Mcintyre escorted Ms. Hale from the line

control holdover to the medical unit.

        23.     As they were walking to the medical unit, Defendant Collins pinched Ms.

Hale’s left breast.

        24.     Ms. Hale immediately stopped walking and told Defendant Collins not to

touch her.

        25.     Officer Mcintyre heard Ms. Hale tell Defendant Collins to stop touching her.

        26.     Defendant Collins, Officer Mcintyre, and Ms. Hale then continued into the

medical unit.

        27.     When Defendant Collins pinched Ms. Hale’s breast, he did so knowing it

was a violation of her religious beliefs because she had just told him in the line control



                                              3
              Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 4 of 13




holdover when she asked for a female officer and Defendant Collins acknowledged that

he heard Ms. Hale when he responded that he “didn’t care about her fucking religion.”

      28.      Once inside of the medical unit, Ms. Hale was instructed to sit down, and

she complied by sitting down.

      29.      Nurse Webb asked why Ms. Hale was brought to them.

      30.      Defendant Collins told her it was for a pre-hearing detention.

      31.      Prior to all pre-hearing detentions all inmates are taken for a medical

evaluation.

      32.      Ms. Hale was confused and asked why she was being taken for a pre-hearing

detention.

      33.      Defendant Collins read her the case, which upon information and belief

must have been written while she was in the line control holdover.

      34.      According to Defendant Collins, Ms. Hale was receiving a case for an

allegation that she had just “threatened to escape by any means possible.”

      35.      Ms. Hale stood up and stated that wasn’t true.

      36.      When Ms. Hale stood up, she did not threaten anyone or move in a

threatening manner toward anyone, but simply stood up to express her disagreement with

the accusation.

      37.      After Ms. Hale stood up, Defendant Collins did not give her any orders; thus,

Ms. Hale was not given any order that she could attempt to comply.

      38.      Defendant Collins did not warn Ms. Hale that he was going to use force

against her.

      39.      Defendant Collins did not tell Ms. Hale that force would be used against her

if she did not sit down or follow any other command.

                                             4
             Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 5 of 13




       40.    Instead, without warning, Defendant Collins pushed Ms. Hale back into her

chair and then threw Ms. Hale onto the ground.

       41.    When Defendant Collins pushed Ms. Hale into the chair and then threw her

on the ground, Ms. Hale was standing stationary with her hands restrained in handcuffs

behind her back.

       42.    When Defendant Collins pushed Ms. Hale into the chair and then threw her

on the ground, Ms. Hale was not holding a weapon or threatening anyone either verbally

or with gestures.

       43.    Officer Mcintyre and Nurse Webb both witnessed Defendant Collins throw

Ms. Hale to the ground.

       44.    When Defendant Collins pushed Ms. Hale into the chair and then threw her

on the ground, Ms. Hale was not attempting to escape as she was standing stationary with

her hands restrained in handcuffs behind her back with two officers and a nurse in the

room and was in the medical unit in the middle of the facility.

       45.    When Defendant Collins pushed Ms. Hale into the chair and then threw her

on the ground, he did so knowing it was a violation of her religious beliefs because she

had just told him in the line control holdover when she asked for a female officer and

Defendant Collins acknowledged that he heard Ms. Hale when he responded that he

“didn’t care about her fucking religion.”

       46.    When Defendant Collins threw Ms. Hale to the ground, he grabbed her left

arm and yanked it downward to force her to the ground.

       47.    When Defendant Collins threw her down by her arm, Defendant Collins

yanked Ms. Hale’s left hand out of the handcuffs which were connected to her right wrist

behind her back.

                                            5
              Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 6 of 13




        48.    After Defendant Collins threw Ms. Hale to the ground, Defendant Collins

began punching and kicking Ms. Hale while she laid on the ground.

        49.    Defendant Collins punched and kicked Ms. Hale in the side of the head and

ribs.

        50.    Prior to and while Defendant Collins punched and kicked Ms. Hale, she had

not threatened or resisted Defendant Collins; but instead, had simply stood up and

expressed her disagreement with the accusations against her before being pushed into her

chair, thrown to the ground, and then kicked and punched by Defendant Collins.

        51.    At no time did Ms. Hale resist Defendant Collins or any other officer.

        52.    Even when Defendant Collins was punching and kicking her, Ms. Hale did

not resist, but instead simply attempted to block the punches and kicks being delivered

by Defendant Collins.

        53.    Defendant Collins caused bruising and contusions to Ms. Hale’s head and

ribs as a result of punching and kicking her after he threw her onto the ground.

        54.    Ms. Hale’s injuries were not caused by any other means.

                                        IV.
                                  CAUSE OF ACTION

                                    Count One
                                  Excessive Force
        (Violation of the Eighth Amendment Pursuant to 42 U.S.C. § 1983)

        55.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

        56.    Plaintiff was a convicted inmate at the time force was used against her.

        57.    Acting under the color of law, Defendant Collins deprived Plaintiff of the

rights and privileges secured to her by the Eighth Amendment to the United States


                                             6
             Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 7 of 13




Constitution and by other laws of the United States to be free from cruel and unusual

punishment by way of excessive force.

       58.    Plaintiff brings this cause of action pursuant to 42 U.S.C. § 1983.

       59.    The amount of force used by Defendant Collins against the Plaintiff as

described above, specifically but not limited to, when Defendant Collins threw Plaintiff to

the ground while she was restrained in handcuffs behind her back and then punched and

kicked her while she was on the ground, was objectively unreasonable under the

circumstances and inflicted unnecessary injury, pain, and suffering upon Plaintiff.

       60.    The Eighth Amendment of the United States Constitution prohibits cruel

and unusual punishments. An inmate's Eighth Amendment rights are implicated when a

prison official subjects the inmate to excessive force.

       61.    In evaluating excessive force claims under the Eighth Amendment, the “core

judicial inquiry” is “whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Cowart v. Erwin, 837 F.3d 444,

452–53 (5th Cir. 2016); quoting Hudson v. McMillian, 503 U.S. 1, 6–7 (1992).

       62.    Though “[t]he focus of this standard is on the detention facility official’s

subjective intent to punish,” intent is determined by reference to the well-known Hudson

factors —“the extent of injury suffered, the need for application of force, the relationship

between that need and the amount of force used, the threat reasonably perceived by the

responsible officials, and any efforts made to temper the severity of a forceful response.”

Cowart, 837 F.3d at 452–53; Valencia v. Wiggins, 981 F.2d 1440, 1449 (5th Cir. 1993);

quoting Hudson, 503 U.S. at 7.




                                              7
             Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 8 of 13




       The Extent of the Injuries Suffered were Severe Enough to Establish a
       Constitutional Violation

       63.    The amount of force used must be more than de minimis; however, a

plaintiff need not show significant injury. Cowart, 837 F.3d at 453.

       64.    Defendant Collins caused Ms. Hale to suffer bruising and contusions to her

ribs and the side of her head when he threw Ms. Hale to the ground while she restrained

in handcuffs behind her back and then punched and kicked her in the head and body while

she was on the ground.

       65.    The bruising and contusions on Ms. Hale’s ribs and the side of her head,

and the associated pain, were more than de minimis injuries; thus, the extent of the

injuries suffered by Ms. Hale at the hands of Defendant Collins were significant enough

to establish a constitutional violation. Cowart, 837 F.3d at 453.

       Need for the Force

       66.    There was absolutely no need for force because Ms. Hale was restrained in

handcuffs when Defendant Collins threw her to the ground, Ms. Hale was not attempting

escape as she standing stationary in the medical unit in the middle of the facility

restrained in handcuffs with Defendant Collins and Officer Mcintyre next to her, and Ms.

Hale was not a threat to anyone as she was restrained in handcuffs, did not have a weapon,

and was much smaller than Defendant Collins who could and did easily overpower the

restrained Ms. Hale when punched and kicked her as she was on the ground after being

thrown down by Defendant Collins.

       Relationship Between Need and the Amount of Force Used

       67.    Defendant Collins used a disproportionate amount of force because no force

was necessary due to Ms. Hale being restrained in handcuffs behind her back and simply


                                            8
             Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 9 of 13




standing stationary in a room with two officers and a nurse, yet Defendant Collins caused

blunt force trauma pain when he threw Ms. Hale to the ground and punched and kicked

Ms. Hale in the side of the head and the ribs after throwing her to the ground while she

was restrained in handcuffs.

       Threat Reasonably Perceived by the Responsible Official

       68.    Defendant Collins did not reasonably perceive – and it would have been

unreasonable for Defendant Collins to perceive – that Ms. Hale was a threat, because Ms.

Hale was restrained in handcuffs and was much smaller than Defendant Collins, Ms. Hale

was not a threat to any officer or inmate as she was not armed with a weapon and made

no threatening statements or gestures toward anyone, and Ms. Hale was not attempting

escape as she standing stationary in the medical unit in the middle of the facility

restrained in handcuffs with Defendant Collins and Officer Mcintyre next to her.

       Efforts Made to Temper the Severity of a Forceful Response

       69.    Defendant Collins made no efforts to temper the severity of his forceful

response because prior to causing blunt force trauma pain when threw Ms. Hale to the

ground while she was restrained in handcuffs and then punched and kicked her in the

side of the head and ribs, Defendant Collins never gave Ms. Hale an order to comply with

or a chance to comply with an order and never gave Ms. Hale a warning that he was about

to use force against her if she did not comply with his orders.

       70.    Additionally, Defendant Collins could have tempered the forceful response

by simply telling Ms. Hale to sit back down, grabbing ahold of Ms. Hale, or even using

force against her in an area other than her head; but instead, Defendant Collins chose to

throw Ms. Hale to the ground while she was restrained in handcuffs and then kick and

punch her in the side of the head and ribs.

                                              9
             Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 10 of 13




       Defendant Collins’ Use of Force was Unreasonable

       71.     Defendant Collins’ use of force was unreasonable due to the fact that Ms.

Hale had done nothing to warrant being thrown to the ground and then kicked and

punched in the side of the head and ribs since she was restrained in handcuffs and had

simply stood up from her seat, she was not threatening anyone, she was standing

stationary and made no movement demonstrating that she was trying to escape, and she

was not committing any other act that would justify Defendant Collins’ use of force against

her when Defendant Collins threw her to the ground and began punching and kicking her.

       72.     No reasonable officer could not have plausibly thought it was necessary to

throw the handcuffed Ms. Hale to the ground and then punch and kick her in the side of

the head and ribs simply because she stood up from her seat. Thus, Defendant Collins

exhibited such wantonness with respect to the unjustified infliction of harm that it was

tantamount to a knowing willingness that it occur. Whitley v. Albers, 475 U.S. 312, 321,

(1986).

       73.     A reasonable officer would know that throwing a handcuffed inmate to the

ground and then kicking and punching them in the side of the head and ribs is clearly

excessive when engaging with inmates such as Ms. Hale, who was restrained in handcuffs,

had simply stood up from her seat, was not being non-compliant with orders, was

unarmed, was not threatening any officer or other person, and who the use of force was

not warranted.

       74.     A reasonable officer would know that throwing a handcuffed inmate to the

ground and then kicking and punching them in the side of the head and ribs is clearly

unreasonable when engaging with inmates such as Ms. Hale, who was restrained in

handcuffs, had simply stood up from her seat, was not being non-compliant with orders,

                                            10
             Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 11 of 13




was unarmed, was not threatening any officer or other person, and who the use of force

was not warranted.

       75.     A reasonable officer in Defendant Collins’s shoes would know that throwing

a handcuffed inmate to the ground and then kicking and punching them in the side of the

head and ribs who was restrained in handcuffs, had simply stood up from her seat, was

not being non-compliant with orders, was unarmed, was not threatening any officer or

other person, and who the use of force was not warranted is clearly unreasonable and

excessive.

       76.     On October 24, 2018, the right to be free from Eighth Amendment excessive

force was clearly established in this situation. Cowart, 837 F.3d 444.

       77.     As a direct result of the force used against her by Defendant Collins, Ms.

Hale has suffered physical injury, pain, and suffering for which she sues herein.

       78.     These injuries were not caused by any other means.

                                        V.
                                PUNITIVE DAMAGES

       79.     Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       80.     When viewed objectively from the standpoint of Defendant Collins, at the

time of the occurrence, Defendant Collins’ conduct involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others.

       81.     As a direct, proximate, and producing cause and the intentional, egregious,

malicious conduct by Defendant Collins, Plaintiff is entitled to recover punitive damages

in an amount within the jurisdictional limits of this Court.




                                            11
             Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 12 of 13




                                           VI.
                                         DAMAGES

       82.     Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       83.     Plaintiff’s injuries were a foreseeable event. Those injuries were directly and

proximately caused by Defendant Collins’s use of excessive and unreasonable force

against Plaintiff.

       84.     As a result, Plaintiff is entitled to recover all actual damages allowed by law.

Plaintiff contends Defendant Collins’s conduct constitutes malice, evil intent, or reckless

or callous indifference to Plaintiff’s constitutionally protected rights. Thus, Plaintiff is

entitled to punitive damages.

       85.     As a direct and proximate result of the occurrence which made the basis of

this lawsuit, Plaintiff was forced to suffer:

               a.     Physical injuries; and

               b.     Physical pain and suffering.

       86.     Pursuant to 42 U.S.C. § 1983 and § 1988, Plaintiff seeks to recover, and

requests the award of punitive damages, reasonable attorney’s fees, and costs of court.

                                         VII.
                                    ATTORNEYS’ FEES

       87.     If Plaintiff prevails in this action, by settlement or otherwise, Plaintiff is

entitled to and hereby demands attorney’s fees under 42 U.S.C. § 1988.

                                          VIII.
                                      JURY REQUEST

       88.     Plaintiff respectfully requests a jury trial.




                                                12
           Case 6:20-cv-00995 Document 1 Filed 10/23/20 Page 13 of 13




                                            IX.
                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that judgment be

rendered against the Defendant, for an amount in excess of the jurisdictional minimum

of this court. Plaintiff further prays for all other relief, both legal and equitable, to which

she may show herself justly entitled.

                                           Respectfully submitted,

                                           /s/ Scott H. Palmer
                                           SCOTT H. PALMER
                                           Texas Bar No. 00797196
                                           JAMES P. ROBERTS
                                           Texas Bar No. 24105721
                                           Colorado Bar No. 46582

                                           SCOTT H. PALMER, P.C.
                                           15455 Taylor Parkway,
                                           Suite 540, LB 32
                                           Addison, Texas 75001
                                           Tel: (214) 987-4100
                                           Fax: (214) 922-9900
                                           scott@scottpalmerlaw.com
                                           james@scottpalmerlaw.com

                                           ATTORNEYS FOR PLAINTIFF




                                              13
